


110 HR 1797 IH: Small Business Expensing Expansion and

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1797
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Herger (for
			 himself, Mr. Brady of Texas,
			 Mr. English of Pennsylvania, and
			 Mrs. Musgrave) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  expensing for small business.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Expensing Expansion and
			 Permanency Act of 2007.
		2.Increased
			 expensing for small business made permanent
			(a)In
			 generalParagraph (1) of section 179(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $25,000 ($100,000 in the case of taxable years beginning after 2002 and
			 before 2010) and inserting $200,000.
			(b)Phaseout of
			 limitation only by 50 percent of excess over $800,000Paragraph
			 (2) of section 179(b) of such Code (relating to reduction in limitation) is
			 amended to read as follows:
				
					(2)Reduction in
				limitationThe limitation
				under paragraph (1) for any taxable year shall be reduced (but not below zero)
				by one-half of the amount by which the cost of section 179 property placed in
				service during such taxable year exceeds $800,000.
					.
			(c)Rebasing of
			 inflation adjustmentsSection 179(b)(5)(A) of such Code (relating
			 to inflation adjustments) is amended—
				(1)in the matter
			 preceding clause (i) by striking 2003 and before 2010, the $100,000 and
			 $400,000 and inserting 2007, the $200,000 and $800,000,
			 and
				(2)in clause (ii) by
			 striking calendar year 2002 and inserting calendar year
			 2006.
				(d)Revocation of
			 election made permanentSection 179(c)(2) of such Code (relating
			 to election irrevocable) is amended by striking and before
			 2010.
			(e)Off-the-shelf
			 computer softwareSection 179(d)(1)(A)(ii) of such Code (relating
			 to section 179 property) is amended by striking and before
			 2010.
			(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2006.
			
